Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Objections
Claim 8 is objected to because of the following informalities: line 4 seems incomplete, does not end with a semi-colon punctuation. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 line 4 and claim 18 line 5 recite “deriving a respective complement subgraph from each of the respective plurality of degree-ordered subgraph”. However claims 5 and 8 do not seem to result in finding the “designated maximum clique” recited in their respective parent claims 1, 14. 
Claims 6-9, 19-20 do not cure the deficiencies of their respective parent claims 5, 18.
Claim 8 recites in the preamble “a circuit for approximating a maximum clique of a graph”. However, the claim as recited does not result in any maximum clique approximation. Furthermore, line 4 is incomplete. 
Claims 9-12 do not cure the deficiencies of their parent claim.
Claim 13 merely repeats claim 12 from which it depends.
Allowable Subject Matter
Claims 2-4, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record does not disclose or make obvious identifying an approximation of the maximal clique of a graph by dividing the graph into subgraphs of nodes to form candidate cliques, the nodes being ordered according to their degrees, each subgraph represented as a network of coupled non-linear oscillator circuits that, when operated, provide a representation of the independent sets of the subgraph complements, the first subgraph constructed by selecting nodes with highest degrees, constructing subsequent expanded cliques of the subgraphs using a corresponding representation of nodes in the graph that are connected to all of the nodes in the cliques for each subgraph, the largest one of which is then identified as the maximum clique of the graph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atasu et al (US 20170124218) teach detecting cliques in graphs using a set of processing elements (PEs), a first PE of the set of PEs having access to an adjacency list of a seed vertex of the graph, the adjacency list of the seed vertex including a set of vertices.  The method includes: generating a data structure for each intermediate vertex of the set 

Rossi et al (US 20170365071) teach a system for fast parallel graph compression based on identifying a set of large cliques, which is used to encode the graph.  The system provides both permanently-stored and in-memory graph encoding and reduces the space needed to represent and store a graph, the I/O traffic to use the graph, and the computation needed to perform algorithms involving the graph.  The system thereby improves computing technology and graph computation.  During operation, the system obtains data indicating vertices and edges of a graph.  The system executes a clique-finding method to identify a maximum clique in the graph.  The system then removes the clique from the graph, adds the clique to a set of found cliques, and generates a compressed representation of the graph based on the set of found cliques. In a variation, the system may 

Sadaphal et al (US 20160147591) teach transition of IT operations.  In one embodiment, a method and system is provided for generating an efficient transition plan for IT operations while addressing aspects such as coverage, risk, time, and cost.  The IT operations are modeled through graphs and use well-defined problems in graph theory to build solutions.  Heavy hitter issues are identified to maximize coverage.  To minimize risk, severity of an issue is determined, wherein the severity is based on the instability caused or penalties associated with the issue.  Further, transition time is minimized by finding issue-communities for parallel transition by finding maximum cliques.  Yet further, the bin-packing algorithm is used to optimize the teams of resolvers and thus minimize cost.  Finally, a transition plan is generated by systematically identifying issue communities 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        25 February 2022